DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities: “wherein the machine – learning model is a variational autoencoder (VAE) trained based on comparisons between human - like trajectories generated by the VAE with the observed human - driven trajectories” should be changed to --wherein the machine-learning model is a variational autoencoder (VAE) trained based on comparisons between the human-like trajectories generated by the VAE with the observed human - driven trajectories--.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: “wherein the first trajectory is a heuristic - based trajectory generated by a motion planning algorithm , and wherein one or more model parameters of the machine learning model is optimized based on first loss values determined by a first loss function by comparing human - like trajectories generated by the machine – learning model with corresponding heuristic - based trajectories” should be changed to --wherein the first trajectory is a heuristic - based trajectory generated by a motion planning algorithm , and wherein one or more model parameters of a machine learning model is optimized based on first loss values determined by a first loss function by comparing the human - like trajectories generated by the machine – learning model with corresponding heuristic - based trajectories--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 1 & 19-20 recite accessing data associated with a surrounding environment of a vehicle, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A method comprising, by a computing system, sensor, machine learning model, variational autoencoder (VAE), first loss functions and loss values, heuristic based motion planning algorithm, generative adversarial network (GAN), second loss values and second loss function, plurality of data sources comprising one or more of a camera, lidar system, or an inertial measurement unit (IMU), One or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors of a computing system, are operable to cause the one or more processors to,” language, “accessing data associated with a surrounding environment of a vehicle” in the context of this claim encompasses the user discerning taking notes of vehicles around its own vehicle. 
The limitation of a generating, based on the data, a first trajectory having one or more first driving characteristics for navigating the vehicle in the surrounding environment, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A method comprising, by a computing system, sensor, machine learning model, variational autoencoder (VAE), first loss functions and loss values, heuristic based motion planning algorithm, generative adversarial network (GAN), second loss values and second loss function, plurality of data sources comprising one or more of a camera, lidar system, or an inertial measurement unit (IMU), One or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors of a computing system, are operable to cause the one or more processors to,” language, “generating, based on the data, a first trajectory having one or more first driving characteristics for navigating the vehicle in the surrounding environment” in the context of this claim encompasses the user generating a vehicle trajectory based on the detected vehicles around their vehicle. 
Likewise, generating a second trajectory having one or more second driving characteristics by modifying the one or more first driving characteristics of the first trajectory, wherein the modifying uses adjustment parameters based on one or more human-driving characteristics of observed human-driven trajectories such that the one or more second driving characteristics satisfy a similarity threshold relative to the one or more human-driving characteristics, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method comprising, by a computing system, sensor, machine learning model, variational autoencoder (VAE), first loss functions and loss values, heuristic based motion planning algorithm, generative adversarial network (GAN), second loss values and second loss function, plurality of data sources comprising one or more of a camera, lidar system, or an inertial measurement unit (IMU), One or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors of a computing system, are operable to cause the one or more processors to,” language, “generating a second trajectory having one or more second driving characteristics by modifying the one or more first driving characteristics of the first trajectory, wherein the modifying uses adjustment parameters based on one or more human-driving characteristics of observed human-driven trajectories such that the one or more second driving characteristics satisfy a similarity threshold relative to the one or more human-driving characteristics” in the context of this claim encompasses the user determining a changing the trajectory of their vehicle to match an adjacent vehicle for comfort and to match their speed and lane location. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Likewise, determining, based on the second trajectory, vehicle operations to navigate the vehicle in the surrounding environment, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method comprising, by a computing system, sensor, machine learning model, variational autoencoder (VAE), first loss functions and loss values, heuristic based motion planning algorithm, generative adversarial network (GAN), second loss values and second loss function, plurality of data sources comprising one or more of a camera, lidar system, or an inertial measurement unit (IMU), One or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors of a computing system, are operable to cause the one or more processors to,” language, “determining, based on the second trajectory, vehicle operations to navigate the vehicle in the surrounding environment” in the context of this claim encompasses the user determining a changing the trajectory of their vehicle to match an adjacent vehicle for comfort and to match their speed and lane location. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A method comprising, by a computing system, sensor, machine learning model, variational autoencoder (VAE), first loss functions and loss values, heuristic based motion planning algorithm, generative adversarial network (GAN), second loss values and second loss function, plurality of data sources comprising one or more of a camera, lidar system, or an inertial measurement unit (IMU), One or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors of a computing system, are operable to cause the one or more processors to”. The devices are recited at a high-level of generality (i.e., device configured to detect a human-like trajectory) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A method comprising, by a computing system, sensor, machine learning model, variational autoencoder (VAE), first loss functions and loss values, heuristic based motion planning algorithm, generative adversarial network (GAN), second loss values and second loss function, plurality of data sources comprising one or more of a camera, lidar system, or an inertial measurement unit (IMU), One or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors of a computing system, are operable to cause the one or more processors to,”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 2, wherein the one or more first driving characteristics are associated with a first distribution, wherein the second driving characteristics are associated with a second distribution, and wherein the second distribution is more similar than the first distribution to a third distribution associated with the observed human-driven trajectories, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the one or more first driving characteristics are associated with a first distribution, wherein the second driving characteristics are associated with a second distribution, and wherein the second distribution is more similar than the first distribution to a third distribution associated with the observed human-driven trajectories” in the context of this claim encompasses the user containing a display to indicate the compare the data of the different trajectories. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a human-like trajectory) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claim 3, wherein the adjustment parameters are generated by observed human-driven trajectories, is a device, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the adjustment parameters are generated based on the observed human-driven trajectories” in the context of this claim encompasses a user containing a computing device in order to compute adjustment parameters for speed and position to mimic the behavior around the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a human-like trajectory) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claim 4, training based on comparisons between human-like trajectories generated with the observed human-driven trajectories, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “herein the machine-learning model is a variational autoencoder (VAE) trained based on comparisons between human-like trajectories generated by the VAE with the observed human-driven trajectories” in the context of this claim encompasses the algorithm to compare data and have an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a human-like trajectory) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 5 wherein the first trajectory is a trajectory generated, and wherein one or more model parameters is optimized by comparing human-like trajectories generated with corresponding trajectories, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the first trajectory is a trajectory generated, and wherein one or more model parameters is optimized by comparing human-like trajectories generated with corresponding trajectories” in the context of this claim encompasses an algorithm to optimize a trajectory based on machine learning algorithms and loss functions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a human-like trajectory) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 6, wherein one or more parameters being adjusted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein one or more parameters being adjusted” in the context of this claim encompasses another algorithm that is input with data of model parameters to minimize loss values and reduce error. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a human-like trajectory) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 7, wherein the machine-learning model corresponds to a generator of a generative adversarial network (GAN), and wherein the machine-learning model is trained based on second loss values determined by a second loss function associated with a discriminator of the generative adversarial network (GAN), is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “herein the machine-learning model corresponds to a generator of a generative adversarial network (GAN), and wherein the machine-learning model is trained based on second loss values determined by a second loss function associated with a discriminator of the generative adversarial network (GAN)” in the context of this claim encompasses using algorithms and computers to output data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a human-like trajectory) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 8, wherein the machine-learning model has one or more parameters adjusted to maximize the second loss values determined by the second loss function associated with the discriminator of the generative adversarial network (GAN), is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the machine-learning model has one or more parameters adjusted to maximize the second loss values determined by the second loss function associated with the discriminator of the generative adversarial network (GAN)” in the context of this claim encompasses more computers with algorithms and machine learning models to output data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a human-like trajectory) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claim 9, wherein the discriminator is trained based on a plurality of labeled training samples to discriminate real and fake human-driven trajectories, and wherein the plurality of labeled training samples are associated with a plurality of representative scenarios capable of being encountered by the vehicle in the surrounding environment, is a device, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “herein the discriminator is trained based on a plurality of labeled training samples to discriminate real and fake human-driven trajectories, and wherein the plurality of labeled training samples are associated with a plurality of representative scenarios capable of being encountered by the vehicle in the surrounding environment” in the context of this claim encompasses a computer with an algorithm to output which trajectory is fake or real based on data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a human-like trajectory) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claim 10, wherein the first trajectory is a trajectory and the second trajectory is a human-like trajectory, and generating a plurality of trajectories, generating a plurality of human-like trajectories by modifying the one or more first driving characteristics of the plurality of trajectories, and selecting a human-like trajectory from the plurality of human-like trajectories based on one or more pre-determined criteria, wherein the vehicle operations are determined based on the selected human-like trajectory, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the first trajectory is a trajectory and the second trajectory is a human-like trajectory, and generating a plurality of trajectories, generating a plurality of human-like trajectories by modifying the one or more first driving characteristics of the plurality of trajectories, and selecting a human-like trajectory from the plurality of human-like trajectories based on one or more pre-determined criteria, wherein the vehicle operations are determined based on the selected human-like trajectory” in the context of this claim encompasses the user to generate a plurality of trajectories and then adjust the trajectories to mimic human behavior and choose one that meets a trajectory goal. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a human-like trajectory) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 11 identifying a scenario encountered by the vehicle in the surrounding environment, wherein the second trajectory is generated by modifying the one or more first driving characteristics based on the identified scenario, and comparing the one or more second driving characteristics of the second trajectory to one or more human-driven profiles associated with the identified scenario, wherein the one or more second characteristics satisfying the similarity threshold relative to the one or more human-driving characteristics is determined based on the comparison, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “identifying a scenario encountered by the vehicle in the surrounding environment, wherein the second trajectory is generated by modifying the one or more first driving characteristics based on the identified scenario; and comparing the one or more second driving characteristics of the second trajectory to one or more human-driven profiles associated with the identified scenario, wherein the one or more second characteristics satisfying the similarity threshold relative to the one or more human-driving characteristics is determined based on the comparison” in the context of this claim encompasses a user identifying a surrounding and adjusting vehicle controls to mimic human-like behavior while driving and making sure the behavior matches another vehicle around the user vehicle when comparing. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a human-like trajectory) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 12, wherein, for the second trajectory, a first probability value for the second trajectory to be a real human-driven trajectory or a second probability value for the second trajectory to be a fake human-driven trajectory, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein, for the second trajectory, a first probability value for the second trajectory to be a real human-driven trajectory or a second probability value for the second trajectory to be a fake human-driven trajectory” in the context of this claim encompasses the user predicting a probability through calculations if the updated trajectory is real or fake. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a human-like trajectory) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 13, wherein the data samples originated from a plurality of data sources comprising one or more of: a camera, a LiDAR system, or an inertial measurement unit (IMU), is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the data samples originated from a plurality of data sources comprising one or more of: a camera, a LiDAR system, or an inertial measurement unit (IMU)” in the context of this claim encompasses intaking data through a camera. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a human-like trajectory) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 14, predicting, based on the data, trajectories of one or more objects in the surrounding environment; and generating the first trajectory based on the data and the predicted trajectories of the one or more objects in the surrounding environment, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “predicting, based on the data, trajectories of one or more objects in the surrounding environment; and generating the first trajectory based on the data and the predicted trajectories of the one or more objects in the surrounding environment” in the context of this claim encompasses the user predicting object trajectories and how to maneuver its own vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a human-like trajectory) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claim 15, wherein the one or more first and second driving characteristics are associated with one or more of: a distance to a road boundary, a distance to a center lane, a distance to a road lane, a distance to a moving agent, an acceleration of the vehicle, a deacceleration of the vehicle, a velocity of the vehicle, a moving direction of the vehicle, a steering direction of the vehicle, a head direction of the vehicle, a position of the vehicle, a turning radius, a moving path, or a parameter distribution, is a device, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the one or more first and second driving characteristics are associated with one or more of: a distance to a road boundary, a distance to a center lane, a distance to a road lane, a distance to a moving agent, an acceleration of the vehicle, a deacceleration of the vehicle, a velocity of the vehicle, a moving direction of the vehicle, a steering direction of the vehicle, a head direction of the vehicle, a position of the vehicle, a turning radius, a moving path, or a parameter distribution” in the context of this claim encompasses the different data a user searches for intakes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a human-like trajectory) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claim 16, determining, for generating the second trajectory, that one or more human-like trajectories generated satisfy one or more pre-determined training criteria in response to the one or more human-like trajectories satisfying the similarity threshold relative to the one or more human-driving characteristics, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determining, for generating the second trajectory, that one or more human-like trajectories generated satisfy one or more pre-determined training criteria in response to the one or more human-like trajectories satisfying the similarity threshold relative to the one or more human-driving characteristics” in the context of this claim encompasses the user making sure the updated trajectory operates at a safe speed and position. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a human-like trajectory) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 17 determining a similarity metric between the first trajectory and the second trajectory; and determining whether the second trajectory satisfies one or more safety criteria for navigating the vehicle in accordance with the surrounding environment based on the similarity metric, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determining a similarity metric between the first trajectory and the second trajectory; and determining whether the second trajectory satisfies one or more safety criteria for navigating the vehicle in accordance with the surrounding environment based on the similarity metric” in the context of this claim encompasses the user making sure the updated trajectory operates at a safe speed and position. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a human-like trajectory) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 18, in response to the second trajectory satisfying the one or more safety criteria, navigating the vehicle in the surrounding environment based on the second trajectory; and in response to the second trajectory failing to satisfy the one or more safety criteria, navigating the vehicle in the surrounding environment based on the first trajectory, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “in response to the second trajectory satisfying the one or more safety criteria, navigating the vehicle in the surrounding environment based on the second trajectory; and in response to the second trajectory failing to satisfy the one or more safety criteria, navigating the vehicle in the surrounding environment based on the first trajectory” in the context of this claim encompasses the user to use a second trajectory and if it not safe resort to the first trajectory. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a human-like trajectory) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 15, & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0187706A1 (“Zhou”), in view of US 2021/0086779A1 (“Benisch”).
As per claim 1 Zhou disclose
A method comprising, by a computing system: 
accessing sensor data associated with a surrounding environment of a vehicle (see at least Zhou, para. [0104]: The route planning according to the present teaching allows various types of information, such as real-time data and self-aware capability parameters, to be taken into account in route planning so that the planned routes are adaptive with respect to the vehicle condition at the time (via intrinsic capability parameters), the dynamic environment the vehicle is in at the time (via real-time data as well as extrinsic capability parameters), the passenger characteristics determined based on, e.g., dynamically updated real-time data (see FIG. 4B), as well as passenger personalized preferences.); 
generating, based on the sensor data, a first trajectory having one or more first driving characteristics for navigating the vehicle in the surrounding environment (see at least Zhou, para. [0107-0108]: The motion planning module 560 according to the present teaching may comprise a generic motion planner 1450 and a passenger motion adapter 1460.The motion planning module 560 may plan vehicle motion based on various considerations, including real-time situations the vehicle is in (e.g., on a curvy road, raining day, dim lighting, etc.), vehicle conditions (via intrinsic capability parameters), and personal preferences of the passenger in the vehicle (known preferences or dynamically determined based on driver feedback observed). Given those considerations, vehicle motion may be planned based on motion planning models, which maybe invoked in a manner suitable for different scenarios. Motion planning models may include different models appropriate for the given situation in hand. & para. [0166]: FIG. 23A depicts a system diagram of traditional approach for generating vehicle control signal. To determine vehicle control signals needed for control the vehicle to achieve certain target motion, a vehicle kinematic model 2310 is provided and used by a vehicle kinematic model (VKM) vehicle control signal generator 2320 based on the target motion and information about the current vehicle state. For example, if the current vehicle state is 30 miles per hour and the target motion is reaching40 miles per hour in the next 5 seconds, the VKM vehicle control signal generator 2320 uses such information to determine, based on the vehicle kinematic model 2310, what kind of vehicle control is to be applied so that the velocity acceleration can enable the vehicle to achieve the target motion. The approach as depicted in FIG. 23A is based on the traditional vehicle kinematic models 2310, which is merely a mechanical dynamic model.);
generating a second trajectory having one or more second driving characteristics by modifying the one or more first driving characteristics of the first trajectory (see at least Zhou, para. [0168]: With the HLVC model 2330 created, when the human-like vehicle control unit 2340 receives information related to a target motion and the current vehicle state, it generates a human-like vehicle control signal based on the HLVC model 2330 with respect to the real time situation associated with the vehicle (characterized by the real time data 480). When additional recorded human recorded human driving data 430 are made available, the HLVC model 2330 may be dynamically updated or re-trained so that it captures the characteristics of human vehicle control behavior in a variety of situations. The dynamic update of the HLVC model 2330 may be triggered via a model update signal as shown in FIG. 23B. The model update signal may be triggered manually or automatically when certain conditions are met, e.g., set up with regular update with a pre-determined internal or when additional data available for update amounts to a certain level.), 
and 
determining, based on the second trajectory, vehicle operations to navigate the vehicle in the surrounding environment (see at least Zhou, para. [0173]: FIG. 25 is a flowchart of an exemplary process of the human-like vehicle control unit 2340,according to an embodiment of the present teaching. To generate the HLVC model 2330, recorded human driving data are received at 2510 to obtain training data, which are used in a training process, at 2520, to derive, at 2530, the HLVC model 2330. Such generated HLVC model 2330 is then used in operation when a requested target motion is received, at 2550. Based on the requested target motion, the human-like vehicle control signal generator 2420 obtains, at 2560, the real time data 480 in order to extract information related to the vehicle at the time, including environment data, current vehicle state, etc. In some embodiments, information related to the passenger (e.g., identification of the passenger or characteristics of the passenger) in the vehicle may also be obtained (not shown) so that such information may be used to personalize the process of generating an appropriate human-like vehicle control signal.).
Zhou does not explicitly disclose
wherein the modifying uses adjustment parameters based on one or more human-driving characteristics of observed human-driven trajectories such that the one or more second driving characteristics satisfy a similarity threshold relative to the one or more human-driving characteristics.
Benisch teaches
wherein the modifying uses adjustment parameters based on one or more human-driving characteristics of observed human-driven trajectories such that the one or more second driving characteristics satisfy a similarity threshold relative to the one or more human-driving characteristics (see at least Benisch, para. [0043]:  As an example and not by way of limitation, the score for a number of segments may be above a pre-determined threshold value indicating the driving algorithm has achieved reasonable matching to a human driver navigating the same route, but a particular segment of the route may have score 730 that is below the pre-determined threshold value. The score below the threshold value may indicate especially poor matching of the driving metrics for one or more driving characteristics by the driving control system for the particular segment. & para. [0046]: At step, 820, the computing system may compute, based on the driving metrics, a driving characteristic for the vehicle having a driving control system. In particular embodiments, the driving characteristic is represented by the driving metrics. In particular embodiments, at step 825, the computing system may apply a weighting function to the respective driving metrics. As an example and not by way of limitation, the weighting function may be based on evaluations of passengers of vehicles driving the route. At step 830, the computing system may compare the driving characteristic of the vehicle having a driving control system to a driving characteristic of a manually controlled vehicle represented by the number of driving metrics.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of wherein the modifying uses adjustment parameters based on one or more human-driving characteristics of observed human-driven trajectories such that the one or more second driving characteristics satisfy a similarity threshold relative to the one or more human-driving characteristics of Benisch in order to improve passenger comfort (see at least Benisch, para. [0017]).

As per claim 2 Zhou does not explicitly disclose
wherein the one or more first driving characteristics are associated with a first distribution, wherein the second driving characteristics are associated with a second distribution, and wherein the second distribution is more similar than the first distribution to a third distribution associated with the observed human-driven trajectories.
Benisch teaches
wherein the one or more first driving characteristics are associated with a first distribution (see at least Benisch, para. [0041]: FIG. 6 illustrate example distributions of driving metrics between different versions of a driving control system. In particular embodiments, different versions of a driving control system may be compared based on the distributions of driving metrics of a vehicle navigating a route 305. As illustrated in the example of FIG. 6, a particular version (e.g., “version A”) of the driving control system may have particular distributions 315A-315C of driving metrics for each segment 310A-310C of route 305.), 
wherein the second driving characteristics are associated with a second distribution (see at least Benisch, para. [0041]: Furthermore, another version (e.g., “version B”) of the control system may have different distributions 615A-615C of driving metrics for each segment 310A-310C of route 305. In particular embodiments, histograms 315A-315C of driving metrics of the “version A” of the driving control system may be overlaid over the corresponding histograms 615A-615C of the “version B” of the driving control system, so that the driving metrics of the respective versions of the driving control system may be compared.), and 
wherein the second distribution is more similar than the first distribution to a third distribution associated with the observed human-driven trajectories (see at least Benisch, para. [0042]: FIG. 7 illustrates an example scoring of driving metrics for a route. In particular embodiments, a score for evaluating a particular driving algorithm for a number of segments may be calculated. As described in more detail above, a set of weighted differences 720A-720C of the driving metrics representing the driving characteristics of the vehicles having a driving control system and the driving metrics representing desired driving characteristics may be determined for a number of segments.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of wherein the one or more first driving characteristics are associated with a first distribution, wherein the second driving characteristics are associated with a second distribution, and wherein the second distribution is more similar than the first distribution to a third distribution associated with the observed human-driven trajectories of Benisch in order to  improve passenger comfort (see at least Benisch, para. [0017]).

As per claim 15 Zhou discloses
wherein the one or more first and second driving characteristics are associated with one or more of: a distance to a road boundary, a distance to a center lane, a distance to a road lane, a distance to a moving agent, an acceleration of the vehicle, a deacceleration of the vehicle, a velocity of the vehicle, a moving direction of the vehicle, a steering direction of the vehicle, a head direction of the vehicle, a position of the vehicle, a turning radius, a moving path, or a parameter distribution (see at least Zhou, para. [0176]: The vehicle state data 2620-2 may include information characterizing the state of the vehicle, including, e.g., position of the vehicle, velocity of the vehicle, roll/pitch/yaw of the vehicle, and steering angle of the vehicle, etc. The vehicle control data 2620-3 may provide information characterizing the control applied to the vehicle, such as brake applied with a certain force, steering by turning the steering wheel by a certain angle, or throttle.).

As per claim 19 Zhou discloses
One or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors of a computing system, are operable to cause the one or more processors to: 
access sensor data associated with a surrounding environment of a vehicle (see at least Zhou, para. [0104]: The route planning according to the present teaching allows various types of information, such as real-time data and self-aware capability parameters, to be taken into account in route planning so that the planned routes are adaptive with respect to the vehicle condition at the time (via intrinsic capability parameters), the dynamic environment the vehicle is in at the time (via real-time data as well as extrinsic capability parameters), the passenger characteristics determined based on, e.g., dynamically updated real-time data (see FIG. 4B), as well as passenger personalized preferences.); 
generate, based on the sensor data, a first trajectory having one or more first driving characteristics for navigating the vehicle in the surrounding environment (see at least Zhou, para. [0107-0108]: The motion planning module 560 according to the present teaching may comprise a generic motion planner 1450 and a passenger motion adapter 1460.The motion planning module 560 may plan vehicle motion based on various considerations, including real-time situations the vehicle is in (e.g., on a curvy road, raining day, dim lighting, etc.), vehicle conditions (via intrinsic capability parameters), and personal preferences of the passenger in the vehicle (known preferences or dynamically determined based on driver feedback observed). Given those considerations, vehicle motion may be planned based on motion planning models, which maybe invoked in a manner suitable for different scenarios. Motion planning models may include different models appropriate for the given situation in hand. & para. [0166]: FIG. 23A depicts a system diagram of traditional approach for generating vehicle control signal. To determine vehicle control signals needed for control the vehicle to achieve certain target motion, a vehicle kinematic model 2310 is provided and used by a vehicle kinematic model (VKM) vehicle control signal generator 2320 based on the target motion and information about the current vehicle state. For example, if the current vehicle state is 30 miles per hour and the target motion is reaching40 miles per hour in the next 5 seconds, the VKM vehicle control signal generator 2320 uses such information to determine, based on the vehicle kinematic model 2310, what kind of vehicle control is to be applied so that the velocity acceleration can enable the vehicle to achieve the target motion. The approach as depicted in FIG. 23A is based on the traditional vehicle kinematic models 2310, which is merely a mechanical dynamic model.); 
generate a second trajectory having one or more second driving characteristics by modifying the one or more first driving characteristics of the first trajectory (see at least Zhou, para. [0168]: With the HLVC model 2330 created, when the human-like vehicle control unit 2340 receives information related to a target motion and the current vehicle state, it generates a human-like vehicle control signal based on the HLVC model 2330 with respect to the real time situation associated with the vehicle (characterized by the real time data 480). When additional recorded human recorded human driving data 430 are made available, the HLVC model 2330 may be dynamically updated or re-trained so that it captures the characteristics of human vehicle control behavior in a variety of situations. The dynamic update of the HLVC model 2330 may be triggered via a model update signal as shown in FIG. 23B. The model update signal may be triggered manually or automatically when certain conditions are met, e.g., set up with regular update with a pre-determined internal or when additional data available for update amounts to a certain level.), 
and 
determine, based on the second trajectory, vehicle operations to navigate the vehicle in the surrounding environment (see at least Zhou, para. [0173]: FIG. 25 is a flowchart of an exemplary process of the human-like vehicle control unit 2340,according to an embodiment of the present teaching. To generate the HLVC model 2330, recorded human driving data are received at 2510 to obtain training data, which are used in a training process, at 2520, to derive, at 2530, the HLVC model 2330. Such generated HLVC model 2330 is then used in operation when a requested target motion is received, at 2550. Based on the requested target motion, the human-like vehicle control signal generator 2420 obtains, at 2560, the real time data 480 in order to extract information related to the vehicle at the time, including environment data, current vehicle state, etc. In some embodiments, information related to the passenger (e.g., identification of the passenger or characteristics of the passenger) in the vehicle may also be obtained (not shown) so that such information may be used to personalize the process of generating an appropriate human-like vehicle control signal.).
Zhou does not explicitly disclose
wherein the modifying uses adjustment parameters based on one or more human-driving characteristics of observed human-driven trajectories such that the one or more second driving characteristics satisfy a similarity threshold relative to the one or more human-driving characteristics.
Benisch teaches
wherein the modifying uses adjustment parameters based on one or more human-driving characteristics of observed human-driven trajectories such that the one or more second driving characteristics satisfy a similarity threshold relative to the one or more human-driving characteristics (see at least Benisch, para. [0043]:  As an example and not by way of limitation, the score for a number of segments may be above a pre-determined threshold value indicating the driving algorithm has achieved reasonable matching to a human driver navigating the same route, but a particular segment of the route may have score 730 that is below the pre-determined threshold value. The score below the threshold value may indicate especially poor matching of the driving metrics for one or more driving characteristics by the driving control system for the particular segment. & para. [0046]: At step, 820, the computing system may compute, based on the driving metrics, a driving characteristic for the vehicle having a driving control system. In particular embodiments, the driving characteristic is represented by the driving metrics. In particular embodiments, at step 825, the computing system may apply a weighting function to the respective driving metrics. As an example and not by way of limitation, the weighting function may be based on evaluations of passengers of vehicles driving the route. At step 830, the computing system may compare the driving characteristic of the vehicle having a driving control system to a driving characteristic of a manually controlled vehicle represented by the number of driving metrics.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of wherein the modifying uses adjustment parameters based on one or more human-driving characteristics of observed human-driven trajectories such that the one or more second driving characteristics satisfy a similarity threshold relative to the one or more human-driving characteristics of Benisch in order to improve passenger comfort (see at least Benisch, para. [0017]).

As per claim 20 Zhou discloses
A system comprising: one or more non-transitory computer-readable storage media including instructions; and one or more processors coupled to the non-transitory computer-readable storage media and operable to execute the instructions to: 
access sensor data associated with a surrounding environment of a vehicle (see at least Zhou, para. [0104]: The route planning according to the present teaching allows various types of information, such as real-time data and self-aware capability parameters, to be taken into account in route planning so that the planned routes are adaptive with respect to the vehicle condition at the time (via intrinsic capability parameters), the dynamic environment the vehicle is in at the time (via real-time data as well as extrinsic capability parameters), the passenger characteristics determined based on, e.g., dynamically updated real-time data (see FIG. 4B), as well as passenger personalized preferences.); 
generate, based on the sensor data, a first trajectory having one or more first driving characteristics for navigating the vehicle in the surrounding environment (see at least Zhou, para. [0107-0108]: The motion planning module 560 according to the present teaching may comprise a generic motion planner 1450 and a passenger motion adapter 1460.The motion planning module 560 may plan vehicle motion based on various considerations, including real-time situations the vehicle is in (e.g., on a curvy road, raining day, dim lighting, etc.), vehicle conditions (via intrinsic capability parameters), and personal preferences of the passenger in the vehicle (known preferences or dynamically determined based on driver feedback observed). Given those considerations, vehicle motion may be planned based on motion planning models, which maybe invoked in a manner suitable for different scenarios. Motion planning models may include different models appropriate for the given situation in hand. & para. [0166]: FIG. 23A depicts a system diagram of traditional approach for generating vehicle control signal. To determine vehicle control signals needed for control the vehicle to achieve certain target motion, a vehicle kinematic model 2310 is provided and used by a vehicle kinematic model (VKM) vehicle control signal generator 2320 based on the target motion and information about the current vehicle state. For example, if the current vehicle state is 30 miles per hour and the target motion is reaching40 miles per hour in the next 5 seconds, the VKM vehicle control signal generator 2320 uses such information to determine, based on the vehicle kinematic model 2310, what kind of vehicle control is to be applied so that the velocity acceleration can enable the vehicle to achieve the target motion. The approach as depicted in FIG. 23A is based on the traditional vehicle kinematic models 2310, which is merely a mechanical dynamic model.); 
generate a second trajectory having one or more second driving characteristics by modifying the one or more first driving characteristics of the first trajectory (see at least Zhou, para. [0168]: With the HLVC model 2330 created, when the human-like vehicle control unit 2340 receives information related to a target motion and the current vehicle state, it generates a human-like vehicle control signal based on the HLVC model 2330 with respect to the real time situation associated with the vehicle (characterized by the real time data 480). When additional recorded human recorded human driving data 430 are made available, the HLVC model 2330 may be dynamically updated or re-trained so that it captures the characteristics of human vehicle control behavior in a variety of situations. The dynamic update of the HLVC model 2330 may be triggered via a model update signal as shown in FIG. 23B. The model update signal may be triggered manually or automatically when certain conditions are met, e.g., set up with regular update with a pre-determined internal or when additional data available for update amounts to a certain level.), 
and 
determine, based on the second trajectory, vehicle operations to navigate the vehicle in the surrounding environment (see at least Zhou, para. [0173]: FIG. 25 is a flowchart of an exemplary process of the human-like vehicle control unit 2340,according to an embodiment of the present teaching. To generate the HLVC model 2330, recorded human driving data are received at 2510 to obtain training data, which are used in a training process, at 2520, to derive, at 2530, the HLVC model 2330. Such generated HLVC model 2330 is then used in operation when a requested target motion is received, at 2550. Based on the requested target motion, the human-like vehicle control signal generator 2420 obtains, at 2560, the real time data 480 in order to extract information related to the vehicle at the time, including environment data, current vehicle state, etc. In some embodiments, information related to the passenger (e.g., identification of the passenger or characteristics of the passenger) in the vehicle may also be obtained (not shown) so that such information may be used to personalize the process of generating an appropriate human-like vehicle control signal.).
Zhou does not explicitly disclose
wherein the modifying uses adjustment parameters based on one or more human-driving characteristics of observed human-driven trajectories such that the one or more second driving characteristics satisfy a similarity threshold relative to the one or more human-driving characteristics.
Benisch teaches
wherein the modifying uses adjustment parameters based on one or more human-driving characteristics of observed human-driven trajectories such that the one or more second driving characteristics satisfy a similarity threshold relative to the one or more human-driving characteristics (see at least Benisch, para. [0043]:  As an example and not by way of limitation, the score for a number of segments may be above a pre-determined threshold value indicating the driving algorithm has achieved reasonable matching to a human driver navigating the same route, but a particular segment of the route may have score 730 that is below the pre-determined threshold value. The score below the threshold value may indicate especially poor matching of the driving metrics for one or more driving characteristics by the driving control system for the particular segment. & para. [0046]: At step, 820, the computing system may compute, based on the driving metrics, a driving characteristic for the vehicle having a driving control system. In particular embodiments, the driving characteristic is represented by the driving metrics. In particular embodiments, at step 825, the computing system may apply a weighting function to the respective driving metrics. As an example and not by way of limitation, the weighting function may be based on evaluations of passengers of vehicles driving the route. At step 830, the computing system may compare the driving characteristic of the vehicle having a driving control system to a driving characteristic of a manually controlled vehicle represented by the number of driving metrics.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of wherein the modifying uses adjustment parameters based on one or more human-driving characteristics of observed human-driven trajectories such that the one or more second driving characteristics satisfy a similarity threshold relative to the one or more human-driving characteristics of Benisch in order to improve passenger comfort (see at least Benisch, para. [0017]).

Claim(s) 3 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Benisch, in view of US 2019/0384303A1 (“Muller”).
As per claim 3 Zhou does not explicitly disclose
wherein the adjustment parameters are generated by a machine-learning model that is trained based on loss values determined by one or more loss functions based on human-like trajectories generated by the machine learning model during training and the observed human-driven trajectories.
Muller teaches
wherein the adjustment parameters are generated by a machine-learning model that is trained based on loss values determined by one or more loss functions based on human-like trajectories generated by the machine learning model during training and the observed human-driven trajectories (see at least Muller, para. [0091]: Trajectory training data 418 may be used as ground truth data for training the machine learning model(s) 108—using one or more loss functions 416—to generate the output(s) 408. The trajectory training data 418 may be generated by one or more sensors of one or more vehicles that generate the training image data 404 and/or the training sensor data 406 as the vehicle(s) is controlled through the environment.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of wherein the adjustment parameters are generated by a machine-learning model that is trained based on loss values determined by one or more loss functions based on human-like trajectories generated by the machine learning model during training and the observed human-driven trajectories of Muller in order to improve the accuracy of the predicted trajectory, or trajectory points, in the far distance (see at least Muller, para. [0097]).

As per claim 13 Zhou discloses
wherein the machine learning model is trained based on data samples originated from a plurality of data sources comprising one or more of: a camera, a LIDAR system, or an inertial measurement unit (IMU) (see at least Zhou, para. [0147]: For example, some model(s) may be for detecting lanes in normal road conditions, some may be for detecting lanes when the road is wet, some may be for detecting lanes when the road has glare or reflection, some may even be for estimating lanes when the roads are covered with, e.g., snow or other types of visual obstructing objects. The lane detection models may also provide separate models for different types of vehicle. For example, some vehicles have higher gravity so that cameras capturing the ground image in front of the vehicle may be installed at higher positions relative to the ground. In this case, the lane detection models for such vehicles maybe different from the lane detection models for vehicles with cameras installed at a level closer to the ground level. Each type of model may be trained using appropriate labeled training data that are related to the corresponding scenario.).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Benisch, in view of Muller, in view of US 2022/0236737A1 (“Narang”).
As per claim 4 Zhou does not explicitly disclose
wherein the machine-learning model is a variational autoencoder (VAE) trained based on comparisons between human-like trajectories generated by the VAE with the observed human-driven trajectories.
Narang teaches
wherein the machine-learning model is a variational autoencoder (VAE) trained based on comparisons between human-like trajectories generated by the VAE with the observed human-driven trajectories (see at least Narang, para. [0150-0151]: The out-of-distribution detector is preferably used at least with the planning module, further preferably with the subsystem for context-aware decision making and trajectory generation (e.g., the1.sup.st learned model and the 2.sup.nd learned model), such as that shown in FIGS. 3A-3D... Additionally or alternatively, the out-of-distribution detector can be applied to other planning modules (e.g., perception, prediction, localization, etc.), to each of the 1.sup.st set and2.sup.nd set of learned models individually, and/or to any other modules/models... The specific algorithm used for out-of-distribution detection can optionally depend on the input type (e.g., point cloud data vs. image data vs. ego pose information), which can be determined, for instance, based on the particular module that the out-of-distribution detector is working with. The out-of-distribution detection preferably uses variational autoencoders and/or density estimation methods, but can additionally or alternatively include any other models, algorithms, equations, decision trees, and/or any other suitable tools. This approach can be applied to multiple processes throughout the method, such as to select between trajectories provided by data-driven context-aware driving policy modules and/or a fallback classical motion planner.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of wherein the machine-learning model is a variational autoencoder (VAE) trained based on comparisons between human-like trajectories generated by the VAE with the observed human-driven trajectories of Narang in order to create an improved and useful system and method for deterministic trajectory selection based on uncertainty estimation for an autonomous agent (see at least Narang, para. [0004]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Benisch, in view of US 2021/0264244A1 (“Xian”), in view of US 2021/0163038A1 (“Huang”).
As per claim 5 Zhou does not explicitly disclose
wherein the first trajectory is a heuristic-based trajectory generated by a motion planning algorithm, and wherein one or more model parameters of the machine learning model is optimized based on first loss values determined by a first loss function by comparing human-like trajectories generated by the machine-learning model with corresponding heuristic-based trajectories.
Xian teaches
wherein the first trajectory is a heuristic-based trajectory generated by a motion planning algorithm (see at least Xian, para. [0123]: Indeed, in one or more embodiments, the explanatory annotation system 106 utilizes a set of candidate paths P.sup.K={(L.sub.i,s.sub.i)}. sub.i∈[M] in which M=O(α.sup.K-1) (e.g., the number of M paths within the set of candidate paths P.sup.K). Then, the explanatory annotation system 106 can generate an explanatory path by selecting m paths from the set of candidate paths P.sup.K. For instance, the explanatory annotation system 106 can utilize the cumulative distance scores s (i.e., heuristics scores) for each candidate path L in the set of candidate paths P.sup.K to select the m paths to generate the explanatory path. Furthermore, the explanatory annotation system 106 ranks the set of candidate paths P.sup.K in ascending order of cumulative distance scores s in accordance with the following equation:).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of wherein the first trajectory is a heuristic-based trajectory generated by a motion planning algorithm of Xian in order to improve flexibility in generating a diverse set of explanatory paths that provide a range of explanations for the resulting label (see at least Xian, para. [0028]).
Huang teaches
wherein one or more model parameters of the machine learning model is optimized based on first loss values determined by a first loss function by comparing human-like trajectories generated by the machine-learning model with corresponding trajectories (see at least Huang, para. [0031]: According to some embodiments, the discriminator 202 may be configured to evaluate vehicle trajectories and determine whether the vehicle trajectories are vehicle trajectories observed from data or predicted vehicle trajectories generated by the generator 201. The discriminator 202 is configured to minimize error in distinguishing between observed trajectories and predicted trajectories generated by the generator 201, while the generator 201 is configured to maximize the error of the discriminator 202 by generating predicted trajectories that are indistinguishable from observed trajectories. This competition of minimizing and maximizing the error between the generator 201 and discriminator 202 may be used to train the generator to generate realistic trajectory predictions. According to some embodiments, the output of the discriminator 202 may be used in determining a standard binary cross entropy loss. This loss may be used to encourage accuracy in predicted vehicle trajectories.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of wherein one or more model parameters of the machine learning model is optimized based on first loss values determined by a first loss function by comparing human-like trajectories generated by the machine-learning model with corresponding trajectories of Huang in order to efficiently predicting diverse vehicle trajectories (see at least Huang, para. [0005]).

Claim(s) 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Benisch, in view of Xian, in view of Huang, in view of Muller.
As per claim 6 Zhou does not explicitly disclose
wherein the machine learning model has one or more model parameters being adjusted to minimize the first loss values determined by the first loss function.
Muller teaches
wherein the machine learning model has one or more model parameters being adjusted to minimize the first loss values determined by the first loss function (see at least Muller, para. [0096-0097]: In some examples, as described herein, distance based weighted loss may be added to the loss function 316, where the loss function 316 may increasingly penalize loss at farther distances from the bottom of the image or other data representation (or from the vehicle), as described herein. A distance based weighted loss function penalizes more errors on the far distance, and therefore improves the accuracy of the predicted trajectory, or trajectory points, in the far distance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of wherein the machine learning model has one or more model parameters being adjusted to minimize the first loss values determined by the first loss function of Muller in order to improve the accuracy of the predicted trajectory, or trajectory points, in the far distance (see at least Muller, para. [0097]).

As per claim 7 Zhou does not explicitly disclose
wherein the machine learning model corresponds to a generator of a generative adversarial network (GAN) , and wherein the machine learning model is trained based on second loss values determined by a second loss function associated with a discriminator of the generative adversarial network (GAN).
Muller teaches
wherein the machine learning model corresponds to a generator of a generative adversarial network (GAN) (see at least Muller, para. [0040]: For example, and without limitation, the machine learning model(s) 108 described herein may include any type of machine learning model, such as a machine learning model(s) using linear regression, logistic regression, decision trees, support vector machines (SVM), Naïve Bayes, k-nearest neighbor (Knn), K means clustering, random forest, dimensionality reduction algorithms, gradient boosting algorithms, neural networks (e.g., auto-encoders, convolutional, recurrent, perceptrons, Long/Short Term Memory (LSTM), Hopfield, Boltzmann, deep belief, deconvolutional, generative adversarial, liquid state machine, etc.), and/or other types of machine learning models.), and 
wherein the machine learning model is trained based on second loss values determined by a second loss function associated with a discriminator of the generative adversarial network (GAN) (see at least Muller, para. [0096]: The loss function(s) 316 may be used to measure loss (e.g., error) in the output trajectory data 410 and/or other output(s) 408 (e.g., as predicted by the machine learning model(s) 108) as compared to the ground truth data (e.g., the labels or annotations corresponding to the trajectory training data 418). For example, a binary cross entropy loss function, mean squared error (L2) loss function, L1 loss function, and/or other loss function type may be used as the loss function(s) 316. In some embodiments, two or more different loss functions may be used.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of wherein the machine learning model corresponds to a generator of a generative adversarial network (GAN) , and wherein the machine learning model is trained based on second loss values determined by a second loss function associated with a discriminator of the generative adversarial network (GAN) of Muller in order to improve the accuracy of the predicted trajectory, or trajectory points, in the far distance (see at least Muller, para. [0097]).

As per claim 8 Zhou does not explicitly disclose
wherein the machine-learning model has one or more parameters adjusted to maximize the second loss values determined by the second loss function associated with the discriminator of the generative adversarial network (GAN) 
Huang teaches
wherein the machine-learning model has one or more parameters adjusted to maximize the second loss values determined by the second loss function associated with the discriminator of the generative adversarial network (GAN) (see at least Huang, para. [0031]: The discriminator 202 is configured to minimize error in distinguishing between observed trajectories and predicted trajectories generated by the generator 201, while the generator 201 is configured to maximize the error of the discriminator 202 by generating predicted trajectories that are indistinguishable from observed trajectories. This competition of minimizing and maximizing the error between the generator 201 and discriminator 202 may be used to train the generator to generate realistic trajectory predictions. According to some embodiments, the output of the discriminator 202 may be used in determining a standard binary cross entropy loss. This loss may be used to encourage accuracy in predicted vehicle trajectories. & para. [0062]: According to some embodiments, the GAN uses a latent space regularization loss to encourage independence of Z.sub.H and Z.sub.L. The latent space regularization loss may include an independence loss custom-character.sub.ind, and/or a latent loss custom-character.sub.lat, as described herein. A person of ordinary skill in the art will understand that other loss functions could be used to encourage independence of Z.sub.H and Z.sub.L.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of wherein the machine-learning model has one or more parameters adjusted to maximize the second loss values determined by the second loss function associated with the discriminator of the generative adversarial network (GAN) of Huang in order to efficiently predicting diverse vehicle trajectories (see at least Huang, para. [0005]).

As per claim 9 Zhou discloses
wherein the plurality of labeled training samples are associated with a plurality of representative scenarios capable of being encountered by the vehicle in the surrounding environment (see at least Zhou, para. [0149]: Based on the recorded human driving data 430, the driving lane planning model training engine 2140 may learn and/or train models for both lane following and lane changing. In some embodiments, for each of lane following and lane changing, a generic model in 2150 for generic human behavior may be derived. In some embodiments, the lane planning model training engine 2140 may also learn and/or train multiple models for lane planning, each of which may be for different known situations, e.g., lane following or lane changing for specific subgroups of the general population, or for particular different driving environment scenarios (wet road, dark light, crowded road). Such models for subgroups of the general population may also be stored in 2150.).
Zhou does not explicitly disclose
wherein the discriminator is trained based on a plurality of labeled training samples to discriminate real and fake human-driven trajectories.
Huang teaches
wherein the discriminator is trained based on a plurality of labeled training samples to discriminate real and fake human-driven trajectories (see at least Huang, para. [0066]: There are a plurality of sources of information that may be used in generating a loss signal useful in the GAN 200 described herein. As discussed, the discriminator 202 may categorize received trajectories with a label L={fake, real}. Real trajectories are those observed in data, and fake trajectories are those generated by the generator 201. The label L applied by the discriminator may be used in generating an adversarial loss based on a standard binary cross entropy loss. Further, additional loss signals may be generated based on differences between a predicted trajectory and an actual observed trajectory over a time frame of the predicted trajectory. Other losses, such as the latent space regularization loss may be generated based on relationships enforced between vectors generated in the GAN 200.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of wherein the discriminator is trained based on a plurality of labeled training samples to discriminate real and fake human-driven trajectories of Huang in order to efficiently predicting diverse vehicle trajectories (see at least Huang, para. [0005]).

As per claim 10 Zhou discloses
wherein the first trajectory is a trajectory and the second trajectory is a human-like trajectory (see at least Zhou, para. [0107-0108]: The motion planning module 560 according to the present teaching may comprise a generic motion planner 1450 and a passenger motion adapter 1460.The motion planning module 560 may plan vehicle motion based on various considerations, including real-time situations the vehicle is in (e.g., on a curvy road, raining day, dim lighting, etc.), vehicle conditions (via intrinsic capability parameters), and personal preferences of the passenger in the vehicle (known preferences or dynamically determined based on driver feedback observed). Given those considerations, vehicle motion may be planned based on motion planning models, which maybe invoked in a manner suitable for different scenarios. Motion planning models may include different models appropriate for the given situation in hand.), and 
wherein the method further comprises: generating a plurality of trajectories (see at least Zhou, para. [0107-0108]: The motion planning module 560 according to the present teaching may comprise a generic motion planner 1450 and a passenger motion adapter 1460.The motion planning module 560 may plan vehicle motion based on various considerations, including real-time situations the vehicle is in (e.g., on a curvy road, raining day, dim lighting, etc.), vehicle conditions (via intrinsic capability parameters), and personal preferences of the passenger in the vehicle (known preferences or dynamically determined based on driver feedback observed). Given those considerations, vehicle motion may be planned based on motion planning models, which maybe invoked in a manner suitable for different scenarios. Motion planning models may include different models appropriate for the given situation in hand.); 
generating a plurality of human-like trajectories by modifying the one or more first driving characteristics of the plurality of trajectories (see at least Zhou, para. [0168]: With the HLVC model 2330 created, when the human-like vehicle control unit 2340 receives information related to a target motion and the current vehicle state, it generates a human-like vehicle control signal based on the HLVC model 2330 with respect to the real time situation associated with the vehicle (characterized by the real time data 480). When additional recorded human recorded human driving data 430 are made available, the HLVC model 2330 may be dynamically updated or re-trained so that it captures the characteristics of human vehicle control behavior in a variety of situations. The dynamic update of the HLVC model 2330 may be triggered via a model update signal as shown in FIG. 23B. The model update signal may be triggered manually or automatically when certain conditions are met, e.g., set up with regular update with a pre-determined internal or when additional data available for update amounts to a certain level.); and 
selecting a human-like trajectory from the plurality of human-like trajectories based on one or more predetermined criteria (see at least Zhou, para. [0173]: FIG. 25 is a flowchart of an exemplary process of the human-like vehicle control unit 2340,according to an embodiment of the present teaching. To generate the HLVC model 2330, recorded human driving data are received at 2510 to obtain training data, which are used in a training process, at 2520, to derive, at 2530, the HLVC model 2330. Such generated HLVC model 2330 is then used in operation when a requested target motion is received, at 2550. Based on the requested target motion, the human-like vehicle control signal generator 2420 obtains, at 2560, the real time data 480 in order to extract information related to the vehicle at the time, including environment data, current vehicle state, etc. In some embodiments, information related to the passenger (e.g., identification of the passenger or characteristics of the passenger) in the vehicle may also be obtained (not shown) so that such information may be used to personalize the process of generating an appropriate human-like vehicle control signal.), 
wherein the vehicle operations are determined based on the selected human-like trajectory (see at least Zhou, para. [0173]: FIG. 25 is a flowchart of an exemplary process of the human-like vehicle control unit 2340,according to an embodiment of the present teaching. To generate the HLVC model 2330, recorded human driving data are received at 2510 to obtain training data, which are used in a training process, at 2520, to derive, at 2530, the HLVC model 2330. Such generated HLVC model 2330 is then used in operation when a requested target motion is received, at 2550. Based on the requested target motion, the human-like vehicle control signal generator 2420 obtains, at 2560, the real time data 480 in order to extract information related to the vehicle at the time, including environment data, current vehicle state, etc. In some embodiments, information related to the passenger (e.g., identification of the passenger or characteristics of the passenger) in the vehicle may also be obtained (not shown) so that such information may be used to personalize the process of generating an appropriate human-like vehicle control signal.).
However Zhou does not explicitly disclose
wherein the first trajectory is a heuristic-based trajectory, and 
wherein the method further comprises: generating a plurality of heuristic-based trajectories.
Xian teaches
wherein the first trajectory is a heuristic-based trajectory (see at least Xian, para. [0123]: Indeed, in one or more embodiments, the explanatory annotation system 106 utilizes a set of candidate paths P.sup.K={(L.sub.i,s.sub.i)}. sub.i∈[M] in which M=O(α.sup.K-1) (e.g., the number of M paths within the set of candidate paths P.sup.K). Then, the explanatory annotation system 106 can generate an explanatory path by selecting m paths from the set of candidate paths P.sup.K. For instance, the explanatory annotation system 106 can utilize the cumulative distance scores s (i.e., heuristics scores) for each candidate path L in the set of candidate paths P.sup.K to select the m paths to generate the explanatory path. Furthermore, the explanatory annotation system 106 ranks the set of candidate paths P.sup.K in ascending order of cumulative distance scores s in accordance with the following equation:), and 
wherein the method further comprises: generating a plurality of heuristic-based trajectories (see at least Xian, para. [0123]: Indeed, in one or more embodiments, the explanatory annotation system 106 utilizes a set of candidate paths P.sup.K={(L.sub.i,s.sub.i)}. sub.i∈[M] in which M=O(α.sup.K-1) (e.g., the number of M paths within the set of candidate paths P.sup.K). Then, the explanatory annotation system 106 can generate an explanatory path by selecting m paths from the set of candidate paths P.sup.K. For instance, the explanatory annotation system 106 can utilize the cumulative distance scores s (i.e., heuristics scores) for each candidate path L in the set of candidate paths P.sup.K to select the m paths to generate the explanatory path. Furthermore, the explanatory annotation system 106 ranks the set of candidate paths P.sup.K in ascending order of cumulative distance scores s in accordance with the following equation:).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of wherein the first trajectory is a heuristic-based trajectory, and wherein the method further comprises: generating a plurality of heuristic-based trajectories of Xian in order to improve flexibility in generating a diverse set of explanatory paths that provide a range of explanations for the resulting label (see at least Xian, para. [0028]).

As per claim 11 Zhou does not explicitly disclose
further comprising: identifying a scenario encountered by the vehicle in the surrounding environment, 
wherein the second trajectory is generated by modifying the one or more first driving characteristics based on the identified scenario;
and comparing the one or more second driving characteristics of the second trajectory to one or more human-driven profiles associated with the identified scenario, 
wherein the one or more second characteristics satisfying the similarity threshold relative to the one or more human driving characteristics is determined based on the comparison.
Benisch teaches
further comprising: identifying a scenario encountered by the vehicle in the surrounding environment (see at least Benisch, para. [0047]: In addition, the score may be used to identify particularly difficult segments or scenarios or problematic aspects of providing an elegant experience for a planning module. In particular embodiments, versions of the driving control system may be evaluated based on different goals (e.g., elegance, efficiency, or comfort) that are calculated using different scoring algorithms and measured over different conditions (e.g., over routes, particular scenarios, particular types of obstacles or maneuvers, etc.).), 
wherein the second trajectory is generated by modifying the one or more first driving characteristics based on the identified scenario (see at least Benisch, para. [0043-0044]: As an example and not by way of limitation, the score for a number of segments may be above a pre-determined threshold value indicating the driving algorithm has achieved reasonable matching to a human driver navigating the same route, but a particular segment of the route may have score 730 that is below the pre-determined threshold value. The score below the threshold value may indicate especially poor matching of the driving metrics for one or more driving characteristics by the driving control system for the particular segment... In particular embodiments, different versions of the driving control system (e.g., an updated or different version of a prediction software module, the implementation of a new model of a sensor with the existing autonomous software stack, any combination of software and/or hardware updates, etc.) may be used for each segment of a route and the relative performance of each driving algorithm may be evaluated and compared based on their relative scores.); and 
comparing the one or more second driving characteristics of the second trajectory to one or more human-driven profiles associated with the identified scenario (see at least Benisch, para. [0047]: In addition, the score may be used to identify particularly difficult segments or scenarios or problematic aspects of providing an elegant experience for a planning module. In particular embodiments, versions of the driving control system may be evaluated based on different goals (e.g., elegance, efficiency, or comfort) that are calculated using different scoring algorithms and measured over different conditions (e.g., over routes, particular scenarios, particular types of obstacles or maneuvers, etc.).), 
wherein the one or more second characteristics satisfying the similarity threshold relative to the one or more human driving characteristics is determined based on the comparison (see at least Benisch, para. [0043-0044]: As an example and not by way of limitation, the score for a number of segments may be above a pre-determined threshold value indicating the driving algorithm has achieved reasonable matching to a human driver navigating the same route, but a particular segment of the route may have score 730 that is below the pre-determined threshold value. The score below the threshold value may indicate especially poor matching of the driving metrics for one or more driving characteristics by the driving control system for the particular segment... In particular embodiments, different versions of the driving control system (e.g., an updated or different version of a prediction software module, the implementation of a new model of a sensor with the existing autonomous software stack, any combination of software and/or hardware updates, etc.) may be used for each segment of a route and the relative performance of each driving algorithm may be evaluated and compared based on their relative scores.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of  further comprising: identifying a scenario encountered by the vehicle in the surrounding environment,  wherein the second trajectory is generated by modifying the one or more first driving characteristics based on the identified scenario; and comparing the one or more second driving characteristics of the second trajectory to one or more human-driven profiles associated with the identified scenario, wherein the one or more second characteristics satisfying the similarity threshold relative to the one or more human driving characteristics is determined based on the comparison of Benisch in order to  improve passenger comfort (see at least Benisch, para. [0017]).

As per claim 12 Zhou does not explicitly disclose
wherein the discriminator determines, for the second trajectory, a first probability value for the second trajectory to be a real human-driven trajectory or a second probability value for the second trajectory to be a fake human-driven trajectory.
Huang teaches
wherein the discriminator determines, for the second trajectory, a first probability value for the second trajectory to be a real human-driven trajectory or a second probability value for the second trajectory to be a fake human-driven trajectory (see at least Huang, para. [0046-0048]: A vehicle trajectory evaluated by the discriminator 202 may comprise a combination of observed vehicle trajectories or a combination of an observed vehicle trajectory and a predicted vehicle trajectory 220 generated by the generator 201. The discriminator 202 may be configured to generate a label 230 for each evaluated vehicle trajectory. The label may comprise a TRUE or FALSE value, a FAKE or REAL value or any value to differentiate between observed vehicle trajectories and predicted trajectories generated by the generator 201. The output of the discriminator 202 may be used in training the generator 201 to generate realistic predicted trajectories...The discriminator 202 may also comprise an encoder 223, configured to convert vehicle trajectories and map information 204 into a label L={fake, real}, where “fake” means a trajectory is generated by the predictor, while “real” means the trajectory is from data. According to some embodiments, the structure of the encoder 223 mirrors that of the generator's 201 encoder 207, except in its output dimensionality. The encoder 223 of the discriminator 202 may include an LSTM with the same structure as the generator's 201 encoder 207, followed by a series of stacked linear layers with dimensions of (64, 16, 1), activated by a sigmoid layer at the end.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of wherein the discriminator determines, for the second trajectory, a first probability value for the second trajectory to be a real human-driven trajectory or a second probability value for the second trajectory to be a fake human-driven trajectory of Huang in order to efficiently predicting diverse vehicle trajectories (see at least Huang, para. [0005]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Benisch, in view of Narang.
As per claim 14 Zhou does not explicitly disclose
wherein prior to generating the second trajectory, the method further comprises: predicting, based on the sensor data, trajectories of one or more objects in the surrounding environment; and generating the first trajectory based on the sensor data and the predicted trajectories of the one or more objects in the surrounding environment.
Narang teaches
wherein prior to generating the second trajectory, the method further comprises: predicting, based on the sensor data, trajectories of one or more objects in the surrounding environment (see at least Narang, para. [0088]: The sensor information can additionally or alternatively include and/or be used to determine(e.g., at a perception module) location information and/or motion information associated with one or more dynamic objects in an environment of the autonomous agent, such as any or all of the location information described above, location information relative to the autonomous agent, motion information of the dynamic objects, predicted information (e.g., predicted trajectory), historical information (e.g., historical trajectory), and/or any other suitable information.); and 
generating the first trajectory based on the sensor data and the predicted trajectories of the one or more objects in the surrounding environment (see at least Narang, para. [0114]: In preferred variations, for instance, a fallback trajectory is determined each time a learned trajectory is determined for the agent (e.g., determined in parallel, determined concurrently with the learned trajectory, determined in response to the learned trajectory, determined prior to the learned trajectory, etc.), which functions to enable the fallback trajectory to be quickly implemented in case the uncertainty of the learned trajectory is too high (e.g., aleatoric uncertainty exceeds a threshold, epistemic uncertainty exceeds a threshold, total variance including both aleatoric and epistemic uncertainties exceeds a threshold, etc.).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of wherein prior to generating the second trajectory, the method further comprises: predicting, based on the sensor data, trajectories of one or more objects in the surrounding environment; and generating the first trajectory based on the sensor data and the predicted trajectories of the one or more objects in the surrounding environment of Narang in order to create an improved and useful system and method for deterministic trajectory selection based on uncertainty estimation for an autonomous agent (see at least Narang, para. [0004]).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Benisch, in view of US 2019/0072965A1 (“Zhang”).
As per claim 16 Zhou does not explicitly disclose
further comprising: determining, during a training process of a machine learning model used for generating the second trajectory, that one or more human-like trajectories generated by the machine-learning model satisfy one or more pre-determined training criteria in response to the one or more human-like trajectories satisfying the similarity threshold relative to the one or more human – driving characteristics.
Zhang teaches
further comprising: determining, during a training process of a machine learning model used for generating the second trajectory, that one or more human-like trajectories generated by the machine-learning model satisfy one or more pre-determined training criteria in response to the one or more human-like trajectories satisfying the similarity threshold relative to the one or more human – driving characteristics (see at least Zhang, para. [0051]: The one basic rate behavior of the proximate vehicles is acceleration or deceleration. The directionality and rate behaviors of the proximate vehicles can be used when the training data is generated to enable the trajectory prediction module 175 to learn and thus, predict the likely behavior of proximate vehicles based on the human driving data embodied in the training data. For example, images included in the training data can be labeled using human labelers or automated processes to associate a label having behavior and direction information with each instance of a vehicle in the training data. para. [0058]: The score for the first proposed trajectory relates to the level to which the first proposed trajectory complies with pre-defined goals for the host vehicle 105, including safety, efficiency, legality, passenger comfort, and the like. Minimum score thresholds for each goal can be pre-defined. For example, score thresholds related to turning rates, acceleration or stopping rates, speed, spacing, etc. can be pre-defined and used to determine if a proposed trajectory for host vehicle 105 may violate a pre-defined goal. If the score for the first proposed trajectory, as generated by the trajectory processing module 173 based on the predicted trajectories for any of the proximate agents, may violate a pre-defined goal, the trajectory processing module 173 can reject the first proposed trajectory and the trajectory processing module 173 can generate a second proposed trajectory. The second proposed trajectory and the current context of the host vehicle 105 can be provided to the trajectory prediction module 175 for the generation of a new set of predicted trajectories and confidence levels for each proximate agent as related to the second proposed trajectory and the context of the host vehicle 105. The new set of predicted trajectories and confidence levels for each proximate agent as generated by the trajectory prediction module 175 can be output from the trajectory prediction module 175 and provided to the trajectory processing module 173.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of further comprising: determining, during a training process of a machine learning model used for generating the second trajectory, that one or more human-like trajectories generated by the machine-learning model satisfy one or more pre-determined training criteria in response to the one or more human-like trajectories satisfying the similarity threshold relative to the one or more human – driving characteristics of Zhang in order to safely drive by changing the driving path to avoid the obstacles (see at least Zhang, para. [0004]).

As per claim 17 Zhou does not explicitly disclose
further comprising: determining a similarity metric between the first trajectory and the second trajectory; and determining whether the second trajectory satisfies one or more safety criteria for navigating the vehicle in accordance with the surrounding environment based on the similarity metric.
Benisch teaches
further comprising: determining a similarity metric between the first trajectory and the second trajectory (see at least Benisch, para. [0043]:  As an example and not by way of limitation, the score for a number of segments may be above a pre-determined threshold value indicating the driving algorithm has achieved reasonable matching to a human driver navigating the same route, but a particular segment of the route may have score 730 that is below the pre-determined threshold value. The score below the threshold value may indicate especially poor matching of the driving metrics for one or more driving characteristics by the driving control system for the particular segment. & para. [0046]: At step, 820, the computing system may compute, based on the driving metrics, a driving characteristic for the vehicle having a driving control system. In particular embodiments, the driving characteristic is represented by the driving metrics. In particular embodiments, at step 825, the computing system may apply a weighting function to the respective driving metrics. As an example and not by way of limitation, the weighting function may be based on evaluations of passengers of vehicles driving the route. At step 830, the computing system may compare the driving characteristic of the vehicle having a driving control system to a driving characteristic of a manually controlled vehicle represented by the number of driving metrics.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of further comprising: determining a similarity metric between the first trajectory and the second trajectory of Benisch in order to improve passenger comfort (see at least Benisch, para. [0017]).
Zhang teaches
determining whether the second trajectory satisfies one or more safety criteria for navigating the vehicle in accordance with the surrounding environment based on the similarity metric (see at least Zhang, para. [0051]: The one basic rate behavior of the proximate vehicles is acceleration or deceleration. The directionality and rate behaviors of the proximate vehicles can be used when the training data is generated to enable the trajectory prediction module 175 to learn and thus, predict the likely behavior of proximate vehicles based on the human driving data embodied in the training data. For example, images included in the training data can be labeled using human labelers or automated processes to associate a label having behavior and direction information with each instance of a vehicle in the training data. para. [0058]: The score for the first proposed trajectory relates to the level to which the first proposed trajectory complies with pre-defined goals for the host vehicle 105, including safety, efficiency, legality, passenger comfort, and the like. Minimum score thresholds for each goal can be pre-defined. For example, score thresholds related to turning rates, acceleration or stopping rates, speed, spacing, etc. can be pre-defined and used to determine if a proposed trajectory for host vehicle 105 may violate a pre-defined goal. If the score for the first proposed trajectory, as generated by the trajectory processing module 173 based on the predicted trajectories for any of the proximate agents, may violate a pre-defined goal, the trajectory processing module 173 can reject the first proposed trajectory and the trajectory processing module 173 can generate a second proposed trajectory. The second proposed trajectory and the current context of the host vehicle 105 can be provided to the trajectory prediction module 175 for the generation of a new set of predicted trajectories and confidence levels for each proximate agent as related to the second proposed trajectory and the context of the host vehicle 105. The new set of predicted trajectories and confidence levels for each proximate agent as generated by the trajectory prediction module 175 can be output from the trajectory prediction module 175 and provided to the trajectory processing module 173.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching determining whether the second trajectory satisfies one or more safety criteria for navigating the vehicle in accordance with the surrounding environment based on the similarity metric of Zhang in order to safely drive by changing the driving path to avoid the obstacles (see at least Zhang, para. [0004]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Benisch, in view of Zhang, in view of Narang.
As per claim 18 Zhou does not explicitly disclose
further comprising: in response to the second trajectory satisfying the one or more safety criteria, navigating the vehicle in the surrounding environment based on the second trajectory; and in response to the second trajectory failing to satisfy the one or more safety criteria, navigating the vehicle in the surrounding environment based on the first trajectory.
Narang teaches
further comprising: in response to the second trajectory satisfying the one or more safety criteria, navigating the vehicle in the surrounding environment based on the second trajectory (see at least Narang, para. [0111-0112]: Additionally or alternatively, a learned trajectory of the autonomous agent can be determined with another suitable model and/or in any other suitable way; S215 can be performed in absence of determining a learned trajectory, and/or S215 can be otherwise performed. para. [0167]: S230 preferably includes evaluating any or all of the uncertainty values determined in S220,wherein evaluating one or more uncertainty values can include any or all of: comparing one or more values with a set of one or more thresholds (e.g., predetermined thresholds, dynamically determined thresholds, etc.); comparing one or more values with a set of rules and/or constraints (e.g., traffic rules, predetermined constraints for vehicle behavior such as a minimum braking distance, maximum acceleration and/or deceleration, maximum and/or minimum speed constraints, etc.), calculating other parameters with the uncertainty value(s) and an algorithm and/or model; and/or otherwise evaluating the value(s).); and 
in response to the second trajectory failing to satisfy the one or more safety criteria, navigating the vehicle in the surrounding environment based on the first trajectory (see at least Narang, para. [0114]: In preferred variations, for instance, a fallback trajectory is determined each time a learned trajectory is determined for the agent (e.g., determined in parallel, determined concurrently with the learned trajectory, determined in response to the learned trajectory, determined prior to the learned trajectory, etc.), which functions to enable the fallback trajectory to be quickly implemented in case the uncertainty of the learned trajectory is too high (e.g., aleatoric uncertainty exceeds a threshold, epistemic uncertainty exceeds a threshold, total variance including both aleatoric and epistemic uncertainties exceeds a threshold, etc.).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of in response to the second trajectory satisfying the one or more safety criteria, navigating the vehicle in the surrounding environment based on the second trajectory; and in response to the second trajectory failing to satisfy the one or more safety criteria, navigating the vehicle in the surrounding environment based on the first trajectory of Narang in order to create an improved and useful system and method for deterministic trajectory selection based on uncertainty estimation for an autonomous agent (see at least Narang, para. [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668